Citation Nr: 0420280	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-29 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for Schatzki's ring.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1969 
and from October 1974 to September 1977.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a July 1997 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO granted service connection 
for a hiatal hernia with Schatzki's ring and assigned a 10 
percent evaluation.  The evaluation was increased to 30 
percent in March 1998.  The Board remanded the case in 
December 2000, and pursuant to the Board remand, the RO, in 
April 2002 granted a separate 10 percent rating for the 
service-connected hiatal hernia effective from February 22, 
1999.  It appeared that the case had been prematurely 
returned to the Board without inclusion of the April 2002 RO 
rating decision.

In August 2002 the Board again remanded the case to the RO.  
The Board identified the issue as entitlement to an increased 
rating for hiatal hernia with Schatzki's ring, to include 
whether separate ratings are assignable.  The veteran's 
records now include 2 folders and it is clear that the RO had 
favorably disposed of the issue of whether separate ratings 
were assignable.  The veteran has indicated that he is 
satisfied with the separate 10 percent rating assigned for 
his hiatal hernia, but that he continued to appeal for a 
higher rating for his service-connected Schatzki's ring.

The Board last remanded this matter in October 2003.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.  


FINDING OF FACT

The veteran currently suffers from no more than moderate 
stricture of the esophagus.  




CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for Schatzki's 
ring is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.120, 3.159, Part 4, 
4.114, Diagnostic Code 7203 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Evaluation for Schatzki's Ring

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Service connection for hiatal hernia with Schatzki's ring was 
granted in a July 1997 rating decision.  A 10 percent 
evaluation was assigned under Diagnostic Codes 7203 and 7346.  
The veteran disagreed with the initial 10 percent evaluation 
assigned.  In March 1998 the evaluation was increased to 30 
percent.  In April 2002 the RO evaluated the hiatal hernia 
separately from Schatzki's ring.  The 30 percent evaluation 
for Schatzki's ring was continued and a separate 10 percent 
evaluation was assigned for hiatal hernia.  In April 2002 the 
veteran wrote that he was satisfied with the separate 10 
percent evaluation for hiatal hernia and withdrew that part 
of his claim.  

The remaining disability on appeal, Schatzki's ring is 
evaluated as 30 percent disabling under Diagnostic Code 7203 
for esophageal stricture.  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7203, a 30 percent rating is warranted for 
moderate stricture of the esophagus.  A 50 percent rating is 
warranted for severe stricture of the esophagus, permitting 
liquids only.  An 80 percent rating is warranted for 
stricture that permits passage of liquids only, with marked 
impairment of general health.  38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2003).  

At the February 1993 VA examination the veteran reported food 
choking in his chest.  The veteran had esophageal reflux 
demonstrated on previous gastroscopy.  He had not had another 
obstruction to require dilatations of the esophagus.  The 
veteran had reflux esophagitis that was demonstrated in March 
1991 at gastroscopic examination and he had almost continuous 
pain and choking in his retrosternal and epigastric area.  

The December 1996 VA examiner indicated that there was 
nothing clinical that one could say but there were reports of 
Schatzki ring and hiatal hernia with a note from the 
veteran's doctor about possible gastric erosions seen at that 
time.  The veteran was anemic.  He had periodic up choking 
and vomiting.  There was no recurring hematemesis or melena.  
The veteran had low chest and upper abdominal pain that was 
related to eating and choking and when it was following 
choking a spell the pains may last three or four days.  Each 
episode was three to four days in duration, several times a 
year.  The veteran could still regurgitate food when lodged 
proximal to the Schatzki ring and dilation was never done.  
Reflux disturbance and pain were present.  

At the October 1999 VA examination the veteran reported that 
if on the appropriate medication he did not have heartburn, 
he still vomited occasionally and had reflux.  His dysphasia 
definitely improved by dilation and the last one was done 
last year in September.  His stomach was okay.  The veteran's 
appetite was good and his weight was stable.  He had 
dysphasia for solids and pyrosis and substernal discomfort.  
The veteran never had hematesis or melena.  He had reflux and 
occasional nausea.  

VA outpatient treatment records show that in April 2000 the 
veteran reported some occasional difficulty swallowing.  This 
was an old problem and he had had upper endoscopy with 
dilation on three to four occasions.  In June 2000 an 
esophagogastroduodneoscopy was performed.  The impression was 
esophageal ring status post dilation.  In December 2000 the 
veteran reported that he was at his usual baseline.  He 
stated that his swallowing improved after his esophageal 
dilation.  The veteran had undergone dilation multiple times 
in the past, but was discharged from the gastrointestinal 
clinic.  

At the March 2001 VA examination the examiner noted that the 
veteran had chronic dysphasia and reflux symptoms usually 
controlled with hydrogen pump blockers.  He was last dilated 
in April 2000.  The veteran reported that he was beginning to 
have difficulty swallowing and on two occasions in the last 
four or five months he vomited bright red blood.  The veteran 
had chronic esophageal stricture and would very likely 
require continued periodic dilations about once every year.  
There was no reason to think that this would change with 
time, there was no reason to repeat an upper gastrointestinal 
or barium swallow and he was still symptomatic.  Upon system 
review there was no reason to think that the veteran still 
does not have Schatzki's ring with reflux esophagitis.  

VA outpatient treatment records show that in October 2001 the 
veteran reported that his swallowing was baseline.  He also 
stated that the current medication was not controlling his 
dyspepsia.  In April 2002 the veteran reported that the 
current medication was not controlling his reflux as well as 
his previous medication.  In October 2002 the veteran 
reported that he had some increasing difficulty with 
swallowing.  The assessments were hyperlipidemia, which was 
in fair control and mild dysphasia with history of esophageal 
stricture.  

The Board observes that, in order to warrant an increased 
evaluation for the service connected Schatzki's ring would 
require demonstrated evidence of severe symptomatology, 
permitting the passage of liquids only.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.  

As is clear from the above, the veteran experiences moderate 
stricture of the esophagus.  There exists no evidence that 
the veteran suffers from a stricture of the esophagus 
allowing the passage of liquids only.  At the October 1999 VA 
examination the veteran reported that he had difficulty still 
in eating solids and mostly, he tried to eat soft foods or 
very finely cut foods.  The veteran reported that the 
stricture was not very tight in August 2000.  He did not have 
to be dilated to a great extent.  The veteran reported that 
medication controlled his dysphasia.  VA outpatient treatment 
records show that the veteran reported occasional difficulty 
swallowing in April 2001.  It was not very pronounced.  Under 
such circumstances, the Board is of the opinion that the 30 
percent evaluation for the veteran's service-connected 
Schatzki's ring is appropriate, and that increased evaluation 
is not in order.  

II.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letter to the veteran from 
the RO dated in October 2002.  Specifically, in the October 
2002 RO letter the RO informed the appellant of the 
following: 1.) What must the evidence show to establish 
entitlement; 2.) What information or evidence was still 
needed from the appellant; 3.) What the appellant could do to 
help with the claim; 4.) What was VA's duty to assist the 
appellant to obtain evidence for the claim; and 5.) What has 
been done to help with the appellant's claim.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In July 1997, prior to the enactment of the VCAA, 
the RO awarded service connection for hiatal hernia with 
Schatzki's ring, and assigned a 10 percent evaluation with 
which the veteran initially disagreed.  The veteran was not 
provided VCAA notice until October 2002.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and post service VA and private medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in February 1993, December 1996, October 1999, and March 
2001.  The reports of examinations are in the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  




ORDER

An initial evaluation in excess of 30 percent for Schatzki's 
ring is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



